UNITED ST ATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


Inre:                                                        Case No. 19-20905-PRW

THE DIOCESE OF ROCHESTER,                                    Chapter 11

             Debtor.


               AFFIDAVIT IN SUPPORT OF EX PARTE MOTION TO ADMIT
                 MITCHELL GARABEDIAN AS COUNSEL PRO HAC VICE

        Mitchell Garabedian, an attorney duly admitted to practice law in the

Commonwealth of Massachusetts, hereby deposes and states as follows under penalties

of perjury:

        1. I am associated with the law firm of:

                  Name:         Law Offices of Mitchell Garabedian
                  Address:      100 State Street, 6th Floor
                                Boston, MA 02109
                  Telephone:    (617) 523-6250

        2.      I submit this affidavit in support of my motion for admission to practice pro

hac vice in the above-captioned matter.

         3.     As shown in the Certificates of Good Standing annexed hereto as Exhibits 1

and 2, I am a member of good standing of the Bar of the Commonwealth of Massachusetts

and the United States District Court for the District of Massachusetts.

         4.     There are no pending disciplinary proceedings against me in any State or

Federal Court, nor has discipline been previously imposed on me in any jurisdiction.




                                               -1 -
  Case 2-19-20905-PRW,           Doc 101-1, Filed 10/18/19, Entered 10/18/19 12:19:28,
                                Description: Affidavit , Page 1 of 6
      5.    I acknowledge that I shall be subject to the jurisdiction of the United States

Bankruptcy Court for the Western District of New York with respect to any acts occurring

during the course of my participation in this matter.

       6.   Wherefore, your affiant respectfully submits that he be permitted to appear as

counsel and advocate pro hac vice in this matter.

       I declare under penalty of perjury that the foregoing is true and correct.




Dated: October 17, 2019                             Mitchell Garabedian
                                                    mgarabeclian@garabeclianlaw.com
                                                    Law Offices of Mitchell Garabedian
                                                    100 State Street, 6th Floor
                                                    Boston, MA 02109
                                                    Phone: (617) 523-6250




                                            -2-

 Case 2-19-20905-PRW,        Doc 101-1, Filed 10/18/19, Entered 10/18/19 12:19:28,
                            Description: Affidavit , Page 2 of 6
                EXHIBIT 1




Case 2-19-20905-PRW,    Doc 101-1, Filed 10/18/19, Entered 10/18/19 12:19:28,
                       Description: Affidavit , Page 3 of 6
                                                              "EXHIBIT 1"


                      COMMONWEALTH                                             OF MASSACHUSETTS

 Suppoix,            ss.




                BE IT REMEMBERED,                        that at the Supreme                       Judicial         Court        holden          at Boston

within       and for said County                        of Suffolk,             on the                      eighteenth

day of                       December                               A.D.         1979                , said Court              being       the highest

Court       of Record             in said Commonwealth:



                                                       Mitchell               Garabedian




being      found         duly       qualified          in that behalf,                and having              taken        and subscribed

the oaths required                  by law, was admitted                         to practice            as an Attorney,                 and, by virtue

thereof,        as a Counsellor                  at Law,         in any of the Courts                      ofthe        said Cominonwealth:

that     said Attorney                 is at present              a member               of the Bar,              and is in good                   standing

according           to the records                of this        Court*.




             In testimony                whereof,            I have hereunto                   set my hand               and affixed              the

                             seal of said Court,                  this eighteenth                      day of September

                                            in the year            of our Lord               hvo       thousand                  and        nineteen.



                        ,%




           'W                F
                             .6


                                                                                           MAURA             S. DOYLE,             Clerk


' Records of private discipline, if any, sucli as a pnvate reprimand imposed by tbe Board of Bar Overseers or by any court, are not covered by tliis ceitification.
 X3]16




 Case 2-19-20905-PRW,                               Doc 101-1, Filed 10/18/19, Entered 10/18/19 12:19:28,
                                                   Description: Affidavit , Page 4 of 6
                EXHIBIT 2




Case 2-19-20905-PRW,    Doc 101-1, Filed 10/18/19, Entered 10/18/19 12:19:28,
                       Description: Affidavit , Page 5 of 6
                                 "EXHIBIT 2"


                 UNITED       ST ATES      DISTRICT          COURT



                          District    of Massachusetts


                                                                      CERTIFICATE     OF

                                                                      GOOD    ST ANDING




    I       Robert M Farrell,                   Clerk of this Court,

 certify that         Mitchell Garabediari,                        Bar 184760,

  was     duly     admitted          -to' pract'ice.    in    this    Court    on

        April    15, 1980,           and     is in good            standing


        as a member of the Bar of this Court.


Dated    at Boston,        Massachusetts               on     October 11, 2019




   RobertM.         Farrel[
            CLERK                                            DEP


 Case 2-19-20905-PRW,      Doc 101-1, Filed 10/18/19, Entered 10/18/19 12:19:28,
                          Description: Affidavit , Page 6 of 6
